Citation Nr: 1724295	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-42 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $10,227.50, to include the question of whether the overpayment was created properly.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Committee on Waivers and Compromises (Committee) at the St. Paul, Minnesota Debt Management Center (DMC), denying the Veteran's request for waiver of indebtedness to VA.  The Veteran's claims file is now in the jurisdiction of the Houston RO.

In January 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In April 2015, the Board remanded this matter for further development, specifically to obtain the Dependents' Educational Assistance (DEA) folders for the Veteran's children.  These folders have been associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


FINDINGS OF FACT

1. The Veteran received additional VA dependency educational benefits for his children, who were concurrently receiving VA Dependents' Education Allowance benefits under Chapter 35, Title 38 of the United States Code, resulting in an overpayment in the amount of $10,227.50.

2. There is no indication of fraud, misrepresentation, or bad faith by the Veteran.

3. The Veteran and VA both bore fault in the creation of the overpayment, but VA bore the greater balance of the fault.

4. Recovery of the overpayment would not cause the Veteran undue hardship.

5. Recovery of the overpayment would not defeat the purpose of paying the Veteran benefits.

6. The failure of the Government to insist upon its right to repayment of the overpayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled.

7. There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.


CONCLUSIONS OF LAW

1. The debt is valid. 38 U.S.C.A. §§ 3562 , 5112 (West 2014); 38 C.F.R. §§ 3.500, 3.707, 21.3023 (2016).

2. There is no statutory bar to waiver of recovery of the Veteran's debt resulting from overpayment of compensation benefits in the amount of $10,227.50.  38 U.S.C.A. § 5302  (West 2014); 38 C.F.R. §§ 1.962 , 1.963, 1.965 (2016).

2. Recovery of the overpayment of compensation benefits would not be contrary to the principles of equity and good conscience. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, does not apply to cases involving the waiver of recovery of overpayment.  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).  As noted, however, the Board remanded to obtain additional records.  The Board also directed that the issue of validity of the debt be adjudicated.  In a December 2016 SSOC, the AOJ address both validity of debt and waiver.  There are not any identified outstanding relevant records identified by the Veteran or the representative, or otherwise indicated in the record.  At the time of the hearing, the undersigned addressed the issue on appeal and discussed the evidence relevant to this appeal; thereafter, the undersigned remanded the appeal to issue that the Board had a complete record upon which to adjudicate this appeal. The Board finds that it may proceed to address the merits of this appeal.

Legal Criteria, Factual Background, and Analysis

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

Here, the Veteran was receiving concurrent compensation benefits based on children's school attendance and DEA benefits under the provisions of Chapter 35, Title 38, United States Code, for his two children, J. and S.

In this regard, dependency compensation may be paid to a Veteran on behalf of a dependent child from that child's 18th birthday based upon school attendance if certain criteria are satisfied.  See 38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.667.  A child of a Veteran may also be eligible for DEA benefits under Chapter 35 if certain criteria are satisfied.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2016).  However, the payment of both dependency compensation based on educational assistance under § 3.667, and educational assistance under Chapter 35 for the same child, constitutes a duplication of benefits that is strictly prohibited.  38 U.S.C.A. § 3562 (providing that the commencement of a program of education benefits under Chapter 35 shall be a bar to additional amounts of compensation because of such a person); 38 C.F.R. §§ 3.667(f) (providing that compensation may not be authorized after a child has elected to receive educational assistance under Chapter 35); 21.3023 (providing that a child's election of educational assistance benefits under Chapter 35 is a bar to additional compensation on account of the child based on school attendance after age 18); 3.707 (cross-referencing § 21.3023).

Therefore, there is a valid debt because the Veteran was not entitled to receive both benefits concurrently.  See id.

If there is an indication of fraud, misrepresentation or bad faith in the creation of an overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  The Committee determined that the Veteran had not demonstrated bad faith in creating the overpayment.  It is the Board's responsibility to consider the matter of bad faith on a de novo basis.  Indeed, the Court has held that the Board must independently address this preliminary consideration before addressing whether waiver would be appropriate under the applicable criteria of 38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 (1994).  The Board concludes based on the evidence of record that there was no indication of fraud, misrepresentation, or bad faith in the creation of the overpayment.  Therefore, the Board will next address whether recovery of the overpayment of VA pension benefits would be contrary to principles of equity and good conscience.

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt.
2.  Balancing of faults.  Weighing of the fault of the debtor against that of VA.
3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities.
4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.
5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor.
6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  See Veterans Benefits Administration Circular 20-90-5 (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control an appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether an appellant's actions were those expected of a person exercising a high degree of care, with due regard for the appellant's contractual responsibility to the government.  The age, financial experience, and education of the appellant should also be considered in these determinations.

Veteran's child J. began receiving DEA benefits on August 28, 2006, and S. began receiving them on January 16, 2007.

As noted in the Board's prior remand, the Veteran testified that his children submitted their own applications for DEA benefits and that he did not recall being aware that they had applied for them.  See January 2015 Board Hearing Transcript, pp. 3, 5.  He also stated there was nothing in the Certification of School Attendance forms that indicated concurrent receipt of benefits based on a child's school attendance was prohibited if the child was receiving DEA benefits, so he was unaware of such a requirement.  Id. at 3-4.

A review of the record indicates that J. and S. lived with the Veteran at the time they filed their applications for DEA benefits, and the Veteran signed J.'s application.  This goes against his assertion that he was not aware that his children filed for DEA benefits.  Moreover, the page of J.'s application that the Veteran signed states at the top, "You may not receive payments of Dependency and Indemnity Compensation (DIC) or Pension and you may not be claimed as a dependent in a compensation claim while receiving [DEA]."  Therefore, the Veteran should have been aware that he was unable to receive both benefits concurrently.

Nevertheless, VA was also at fault in the creation of the debt, as the evidence shows that the Veteran's children had already began receiving Chapter 35 benefits when VA informed him that he would be receiving additional benefits based upon their attending college.  VA is charged with knowledge of its own award, even if the branch responsible for administrating compensation and pension benefits is separate from the branch administering education benefits.  Indeed, it is official VA procedure for the branch administering education benefits to timely notify the RO of a Chapter 35 award.  Specifically, according to the Adjudication Procedures Manual (hereinafter Manual), once the regional processing office (RPO) makes an initial award of Chapter 35 benefits, it is to notify the RO having jurisdiction over the claims file of the award.  VBA Manual M21-1, III.iii.6.B.3.a.  The RO must then determine whether a corresponding adjustment (and presumably, award) of disability or survivors benefits is necessary and retain the notice of the DEA award in the appropriate claims folder.  Id.  The record does not show that these steps were observed.  Indeed, if the RPO did notify the RO of the award of Chapter 35 benefits, then the RO is all the more responsible for awarding the Veteran additional benefits, which resulted in the overpayment.

In balancing the faults, the Board finds that VA's fault outweighs the Veteran's fault because it failed to follow its own procedures and, in doing so, assisted in creation of the overpayment.

Nevertheless, another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, collection of the debt would not nullify the objective for which benefits were intended since the law precludes a veteran from receiving additional dependency compensation for school attendance when the same dependent is receiving Chapter 35 DEA benefits. 

The Board also finds that failure to make restitution would result in unfair gain to the Veteran because he received greater benefits than were authorized by law during the time period in question.  He would be unjustly enriched by waiver of the overpayment, as he would be allowed to keep the additional dependency educational benefits that he was not legally entitled to receive . In addition, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right.

In regard to undue hardship, the Veteran testified during his Board hearing that he already paid back the overpayment, and that was not part of the issue.  Therefore, the Board finds that undue hardship has not been established in this case.

Based on the foregoing, the Board finds that it would not be against the principles of equity and good conscience to require the Veteran to repay the overpayment of additional dependency benefits in the amount of $10,227.50.  Specifically, in balancing the equities, while VA's fault outweighs the Veteran's fault in the creation of the debt, the Veteran would be unjustly enriched if the waiver was granted and repayment of the debt would not nullify the objective for which the VA benefits were intended.  Further, there is no evidence of record to show that the Veteran changed positions to his detriment in reliance on the additional dependency benefits he was receiving.  Accordingly, the Board finds that recovery of the overpayment of $10,227.50 was not against equity and good conscience, and waiver of recovery of the overpayment is denied. 
ORDER

Entitlement to waiver of overpayment of VA pension benefits in the amount of $10,227.50 is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


